Citation Nr: 1106352	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-36 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  The propriety of the reduction of the Veteran's disability 
rating for service-connected left knee meniscus tear from 40 
percent to 20 percent effective from April 1, 2008.

2.  The propriety of the reduction of the Veteran's disability 
rating for service-connected patellofemoral pain syndrome of the 
right knee from 40 percent to 20 percent effective from April 1, 
2008.

3.  The propriety of the reduction of the Veteran's disability 
rating for service-connected instability of the right knee from 
10 percent to noncompensable effective from April 1, 2008.

4.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disabilities 
(TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to February 
1995 and from November 1996 to November 2003.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  That decision reduced the Veteran's 
disability ratings for his service-connected left knee meniscus 
tear, patellofemoral pain syndrome of the right knee, and 
instability of the right knee effective from April 1, 2008.  The 
decision also denied entitlement to TDIU.  The Veteran appealed 
that decision to BVA, and the case was referred to the Board for 
appellate review.

A hearing was held on July 20, 2010, by means of video 
conferencing equipment with the appellant in Muskogee, Oklahoma, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting 
in Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.

The Board notes that Veteran called the RO in January 2010 
and requested an increased evaluation for all of his knee 
disabilities.  He also stated that he was in a car 
accident and wanted to claim a hip disorder for 
nonservice-connected pension benefits.  Those issues are 
not currently before the Board because they have not been 
prepared for appellate review.  Accordingly, those matters 
are referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for Remand:  To notify the Veteran of applicable 
regulations, to obtain a medical opinion, and to allow for the 
initial consideration of additional evidence by the RO.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

In this case, the Board notes that the Veteran has not been 
provided with the all of the laws and regulations pertinent to 
his claims.  In particular, the statement of the case (SOC) did 
not contain the complete provisions of 38 C.F.R. §§ 3.105, 3.344, 
and 4.16.  Therefore, the Board finds it necessary to remand the 
Veteran's claims so that he may be provided a proper notice of 
the applicable regulations.

The Board also observes that additional evidence has been 
received, namely VA treatment records, which were not previously 
considered by the RO.  A supplemental statement of the case 
(SSOC) was not issued, and the Veteran did not submit a waiver of 
the RO's initial consideration of the evidence.  As such, the 
additional evidence must be referred to the RO for review and 
preparation of a SSOC, if a grant of the benefit sought is not 
made.

In addition, the Board observes that the Veteran has not been 
afforded a VA examination in connection with his claim for TDIU.  
As such, the medical evidence does not include a medical opinion 
based on a review of the Veteran's claims file addressing the 
combined effect of his service-connected disabilities on his 
current employability.  Therefore, the Board finds that a medical 
opinion is necessary for the purpose of determining whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED to for the 
following action:

1.  The Veteran should be afforded a VA 
examination to determine the effect of his 
service-connected disabilities on his 
employability.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The examiner 
is requested to review all pertinent 
records associated with the claims file and 
to comment on the combined effect of the 
Veteran's service-connected disabilities on 
his ability to engage in any type of full-
time employment and whether, in the 
examiner's opinion, the service-connected 
disabilities are of such severity to result 
in unemployability.
	
It should be noted that consideration may 
be given to the Veteran's level of 
education, special training, and previous 
work experience, but not to his age or the 
impairment caused by nonservice-connected 
disabilities.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

2.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
The RO should readjudicate the remaining 
issues on appeal.  If the benefits sought 
are not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  This SSOC 
should set forth all applicable laws and 
regulations, including 38 C.F.R. §§ 3.105, 
3.344, 4.16.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



